In a proceeding under article 78 of the 'CPLR, petitioners appeal from an order of the Supreme Court, Nassau County, entered April 11-, 1969, which denied their motion for renewal and reargument of their prior application for a jury trial in a certain criminal case pending against them, in which motion they requested that the motion be treated as an application for a writ of prohibition. Appeal dismissed, without costs, on the ground that the order appealed from is not appealable as of right and there has been no permission to appeal granted by either the Judge who made the order or a Justice of this court (CPLR 5701, subds. [b], [c]). Beldock, P. J., Christ, Hopkins, Munder and Martuseello, JJ., concur.